Case 1:20-cr-00143-TSE Document 329-2 Filed 05/06/21 Page 1 of 21 PageID# 5668




                      EXHIBIT 2
   Case 1:20-cr-00143-TSE Document 329-2 Filed 05/06/21 Page 2 of 21 PageID# 5669
State v. Burr, 392 N.J.Super. 538 (2007)
921 A.2d 1135


                                                                      [5] trial judge, prior to granting request made by jury during
    KeyCite Yellow Flag - Negative Treatment                          deliberations for a second opportunity to view videotape of
Judgment Affirmed as Modified by State v. Burr, N.J., June 11, 2008
                                                                      police investigator's interview with child victim, was required
                                                                      to make an inquiry into jury's need for a video replay and then
                   392 N.J.Super. 538
                                                                      balance that need against any resulting prejudice.
               Superior Court of New Jersey,
                    Appellate Division.
                                                                      Reversed and remanded for a new trial.
      STATE of New Jersey, Plaintiff–Respondent,
                          v.
     Franklin Jack BURR, II, Defendant–Appellant.
                                                                       West Headnotes (12)
                    Argued Sept. 26, 2006.
                              |
                  Remanded Nov. 16, 2006.                              [1]    Criminal Law         Mental condition or
                              |                                               capacity
                 Resubmitted March 23, 2007.                                  Proffered testimony from expert that defendant
                              |                                               suffered from Asperger's Disorder was
                    Decided May 8, 2007.                                      sufficiently relevant to be admissible in trial
                                                                              for second-degree assault and third-degree
Synopsis                                                                      endangering the welfare of a child; while
Background: Defendant was convicted in the Superior                           defendant did not claim that his mental condition
Court, Law Division, Middlesex County, of second-degree                       served to negate the mental state required for the
assault and third-degree endangering the welfare of a child.                  offenses, the testimony could have given jurors
Defendant appealed.                                                           a better understanding of defendant's conduct of
                                                                              placing child victim and other children on his lap
                                                                              and negated the inference that defendant engaged
Holdings: After remand for hearing to explore scope of                        in such actions for improper motive of seeking
proffered testimony by defense expert, the Superior Court,                    sexual gratification or as way to prepare them for
Appellate Division, Weissbard, J.A.D., held that:                             sexual abuse. N.J.S.A. 2A:84A, App. A, Rules of
                                                                              Evid., N.J.R.E. 401.
[1] proffered testimony from expert that defendant suffered
                                                                              1 Cases that cite this headnote
from Asperger's Disorder was sufficiently relevant to be
admissible;
                                                                       [2]    Criminal Law        Reception and
[2] admission of statements made by child victim to                           Admissibility of Evidence
police investigator during videotaped interview under tender                  Criminal Law         Admissibility
years exception to hearsay rule did not violate defendant's                   A trial court's determination regarding the
confrontation rights;                                                         admissibility of evidence, including expert
                                                                              opinion evidence, is entitled to deference, and is
[3] statements made by child victim to police investigator                    reviewed under the abuse of discretion standard.
during videotaped interview possessed particularized
guarantee of trustworthiness to be admissible under tender                    1 Cases that cite this headnote
years exception to hearsay rule;

                                                                       [3]    Criminal Law        Reception and
[4] probative value of statements made by child victim
                                                                              Admissibility of Evidence
to police investigator during videotaped interview was not
substantially outweighed by risk of unfair prejudice, waste of
time, or needless presentation of cumulative evidence; and


                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               1
   Case 1:20-cr-00143-TSE Document 329-2 Filed 05/06/21 Page 3 of 21 PageID# 5670
State v. Burr, 392 N.J.Super. 538 (2007)
921 A.2d 1135

        An appellate court should disturb an evidentiary
        ruling of the trial court only when a clear error of         3 Cases that cite this headnote
        judgment is established.
                                                               [8]   Criminal Law         Use of documentary
        1 Cases that cite this headnote
                                                                     evidence
                                                                     Admission of statements made by child victim to
 [4]    Criminal Law         Relevancy in General                    police investigator during videotaped interview
        In determining whether proffered evidence is                 under tender years exception to hearsay rule
        relevant, the trial court should inquire as to               did not violate defendant's confrontation rights
        whether a logical connection exists between the              in trial for second-degree assault and third-
        evidence and a fact in issue; in other words, if             degree endangering the welfare of a child; while
        the evidence renders a desired inference more                victim, who testified at trial, was not specifically
        probable or logical, then the evidence should be             cross-examined on the videotaped interview, the
        admitted. N.J.S.A. 2A:84A, App. A, Rules of                  videotape and her trial testimony, on which she
        Evid., N.J.R.E. 401.                                         was cross-examined at length, were consistent.

        2 Cases that cite this headnote                              N.J.S.A. 2A:84A, App. A,           Rules of Evid.,
                                                                     N.J.R.E. 803(c)(27).

 [5]    Criminal Law         Relevancy in General                    10 Cases that cite this headnote
        The test for relevancy of proffered evidence is
        a broad one that generally favors admissibility.       [9]   Infants      Other hearsay exceptions;
        N.J.S.A. 2A:84A, App. A, Rules of Evid.,                      trustworthiness and reliability
        N.J.R.E. 401.
                                                                     Statements made by child victim to
        1 Cases that cite this headnote                              police      investigator     during     videotaped
                                                                     interview possessed particularized guarantee
                                                                     of trustworthiness to be admissible under
 [6]    Criminal Law         Relevancy in General                    tender years exception to hearsay rule in
        Although trial courts are afforded broad                     trial for second-degree assault and third-degree
        discretion in making determinations regarding                endangering the welfare of a child; victim's
        relevancy of proffered evidence, the court should            statements were spontaneous in that she freely
        be mindful of the full factual setting of the case           recounted the events after only minimal open-
        and should allow a certain amount of leeway to               ended questioning by investigator, investigator
        the proponent of the evidence. N.J.S.A. 2A:84A,              questioned victim without anyone else in the
        App. A, Rules of Evid., N.J.R.E. 401.                        room, record contained no strong support that
                                                                     victim had a motive to fabricate, victim's
                                                                     mental state throughout the interview appeared
 [7]    Witnesses       Defendants in Criminal                       to be calm, victim used terminology that would
        Prosecutions                                                 be expected of a young child, and victim's
                                                                     story remained largely consistent from her
        Trial court did not unduly burden defendant's
                                                                     conversation with her mother, to her interview
        constitutional right to testify in trial for second-
                                                                     with investigator, to her trial testimony. N.J.S.A.
        degree assault and third-degree endangering the
        welfare of a child by excluding evidence that                2A:84A, App. A,         Rules of Evid., N.J.R.E.
        he suffered from Asperger's Disorder, where                  803(c)(27).
        defendant did not assert on appeal, nor did his
        remarks to trial court suggest, that he would have           4 Cases that cite this headnote
        testified if evidence of Asperger's Disorder had
        been admitted at trial.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         2
   Case 1:20-cr-00143-TSE Document 329-2 Filed 05/06/21 Page 4 of 21 PageID# 5671
State v. Burr, 392 N.J.Super. 538 (2007)
921 A.2d 1135

                                                                        replay and then balance that need against any
 [10]   Infants      Other hearsay exceptions;                          resulting prejudice.
         trustworthiness and reliability
        Sex Offenses     Admissibility of Victim's                      9 Cases that cite this headnote
        Complaints, Statements, and Declarations
        In determining whether a child sex abuse victim's
        hearsay statements possess particularized
        guarantees of trustworthiness to be admissible         Attorneys and Law Firms
        under the tender years exception to the hearsay
                                                                **1137 Vincent J. Sanzone, Jr., Elizabeth, argued the cause
        rule, a court considers various factors, including
                                                               for appellant.
        whether the statement was made spontaneously,
        whether the account is repeated with consistency,      Simon Louis Rosenbach, Assistant Prosecutor, argued the
        the mental state of the declarant, the use of          cause for respondent (Bruce J. Kaplan, Middlesex County
        terminology unexpected of a child of similar age,      Prosecutor, attorney; Mr. Rosenbach, of counsel and on the
        lack of a motive to fabricate, use of interrogation,   brief).
        and manipulation by adults. N.J.S.A. 2A:84A,
                                                               Before Judges WEISSBARD, PAYNE and GRAVES.
        App. A,     Rules of Evid., N.J.R.E. 803(c)(27).
                                                               Opinion
        16 Cases that cite this headnote
                                                               The opinion of the court was delivered by

 [11]   Criminal Law         Evidence calculated
        to create prejudice against or sympathy for            WEISSBARD, J.A.D.
        accused
                                                                *542 Defendant, Franklin Jack Burr, II, appeals from
        Probative value of statements made by child            his conviction for second-degree sexual assault, N.J.S.A.
        victim to police investigator during videotaped        2C:14–2b, and third-degree endangering the welfare of a
        interview was not substantially outweighed by          child, N.J.S.A. 2C:24–4a. After merging the endangering
        risk of unfair prejudice, waste of time, or            into the sexual assault, **1138 the trial judge imposed
        needless presentation of cumulative evidence in        a six-year term of imprisonment, subject to the No Early
        trial for second-degree assault and third-degree
        endangering the welfare of a child; interview          Release Act,    N.J.S.A. 2C:43–7.2, as well as Megan's Law,
        occurred closer in time to the alleged assault than    including community supervision for life. In addition, the
        the trial and was conducted by an investigator         judge imposed a concurrent three-year term for violation of
        who gave victim a neutral opportunity to explain       probation involving an earlier offense. We reverse.
        what happened outside of anyone else's presence.
        N.J.S.A. 2A:84A, App. A, Rules of Evid.,
        N.J.R.E. 403.                                                                      *543 I

        5 Cases that cite this headnote
                                                               A.A. 1 was born in December 1994. Between October and
                                                               November 2002, A.A.'s parents enrolled her and her older
 [12]   Criminal Law        Reading minutes of or              brother, B.A., in piano lessons at a private location. Defendant
        restating testimony                                    was their piano instructor, and the children took weekly
        Trial judge, prior to granting request made            lessons on an individual basis with him.
        by jury during deliberations for a second
        opportunity to view videotape of police                In approximately March 2003, defendant left that facility and
        investigator's interview with child victim in          began giving piano lessons at a local community center (the
        trial for second-degree assault and third-degree       Center). Because defendant was a good teacher and A.A. and
        endangering the welfare of a child, was required       B.A. were fond of him, the children continued to take lessons
        to make an inquiry into jury's need for a video        with him at the Center. Defendant's wife also taught piano at



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         3
   Case 1:20-cr-00143-TSE Document 329-2 Filed 05/06/21 Page 5 of 21 PageID# 5672
State v. Burr, 392 N.J.Super. 538 (2007)
921 A.2d 1135

the Center and gave lessons to both A.A. and B.A. 2 At some       his hand still. A.A. indicated that defendant never asked her
point, defendant also began tutoring B.A. in math and science     to touch any parts of his body and never showed her any parts
at the Center. A.A. was usually present during B.A.'s math        of his body.
tutoring, and defendant would sometimes involve her in the
lessons. A.A.'s mother, R.T., respected and trusted defendant      *545 At trial, A.A. testified that defendant would often slap
and had no concerns about him teaching A.A. prior to January      or squeeze her buttocks when she was walking through the
2004.                                                             piano area at the first location. She indicated that other people
                                                                  were around when this would happen but that “nobody was
On January 7, 2004, R.T. arrived at the Center to pick up her     looking.” According to A.A., the touching increased when the
children between 6:15 and 6:30 p.m., which was a little earlier   lessons switched location to the Center. There, A.A. said that
than usual because B.A. had a school event that evening.          she would get her piano lesson first from defendant's wife,
R.T. opened the door to the first classroom and saw A.A. and      and would then enter a classroom with defendant where he
defendant in the corner of the room by the teacher's desk. She    would teach her math and language. While she was walking
described them as being in a “compromised position,” with         down the hallway to the classroom, defendant would slap or
                                                                  squeeze her buttocks, and she would run to the classroom.
A.A. standing with her knees bent and defendant behind her. 3
                                                                  A.A. explained that when she was sitting at the desk in the
R.T. immediately told *544 A.A. to gather her things and
                                                                  classroom, defendant would put a chair on the other side of
called for B.A. who was down the hall in a piano lesson with
                                                                  the desk “and then he would touch the outside of my private
defendant's wife.
                                                                  part” by reaching underneath the desk. She specified that the
                                                                  touching always occurred over her clothing and that she felt
When R.T. and A.A. arrived at their car, R.T. asked A.A. what
                                                                  so uncomfortable when she wore a skirt that she never wore a
she was doing in the corner with defendant. According to
                                                                  skirt to class again. A.A. also indicated that defendant would
R.T., A.A. began to cry and said that she did not want to go
                                                                  often pull her onto his lap, but that when he did so, he would
back there anymore and that defendant makes her sit on his
                                                                  not touch her anywhere other than putting his hand around her
lap, “puts his hand in [her] pants,” touches her “front,” and
                                                                  waist. A.A. denied ever trying to climb onto defendant's lap
“squeez[es] [her] butt.” A.A. indicated that the inappropriate
                                                                  when he was giving piano lessons to other students.
touching had been occurring since they were at the first
location and she did not tell her parents sooner because she
                                                                  A.A. testified that the inappropriate touching occurred “every
didn't think they would believe her.
                                                                  time I went to class” but occurred only after, not during,
                                                                  the piano lesson. On the day that her mother entered the
R.T. spoke with A.A.'s father when he returned home from
                                                                  classroom, A.A. said that she was sitting on defendant's lap
work that night, and they ultimately decided to pursue the
                                                                  and saw her mother look through the blinds. She then got
matter to assure that defendant could get help and would
                                                                  up and went with her mother to the car. According to A.A.,
not harm any other children. They reported the matter to the
                                                                  her mother asked her what she was doing on defendant's lap,
local Police Department one week after the incident, and the
                                                                  and she first responded “nothing.” However, after her mother
police transported R.T. and A.A. to the Middlesex County
                                                                  repeatedly asked her what happened, she cried and began to
Prosecutor's Office, where they met with Investigator Lisa
                                                                  tell the story.
Collins. Collins spoke with R.T. about the matter outside of
A.A.'s presence and then conducted a videotaped interview
                                                                  Pursuant to a pre-trial ruling, the State also presented A.A.'s
of A.A.
                                                                  statements to her mother on January 7, 2004, as well as her
                                                                  subsequent videotaped interview by the Prosecutor's Office.
 **1139 During the interview, A.A. indicated that defendant
would touch her at her waist, her buttocks, and her “private
                                                                  Defendant's wife testified on behalf of the defense. She
part” after her piano lesson when he closed the classroom
                                                                  explained that A.A. “liked to be with [defendant] very
door and taught her math. He would also “squeeze” her “butt”
                                                                  much” and *546 was always smiling in his presence.
while she was walking to the classroom and would make her
                                                                  A.A. would sometimes disturb defendant's conversations with
sit on his lap when she was in the classroom. A.A. explained
                                                                  other people in order to get his attention and always appeared
that the touching occurred over her clothing and, when she
                                                                  comfortable around him. Another witness, P.M., whose eight-
wore a skirt, over her underwear. She described defendant's
                                                                  year-old son took piano lessons from defendant, testified that
touching as placing his hand over her private part and keeping


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             4
   Case 1:20-cr-00143-TSE Document 329-2 Filed 05/06/21 Page 6 of 21 PageID# 5673
State v. Burr, 392 N.J.Super. 538 (2007)
921 A.2d 1135

A.A. would try to hang on to defendant and climb onto his
lap during his son's lessons; however, defendant would gently        2. A.A.'s allegations against Mr. Burr regarding sexual
put her aside. Likewise, P.M.'s wife recalled that A.A. would        assault at [the Center] are false
be disruptive during her son's lessons and would try to climb
                                                                   D. The Nature Of The Allegations Is Inconsistent To
onto defendant's lap and show him the work that she had
                                                                   Sexual Activity
completed. She also noted that there were always a lot of
people in the hallway at the Center and that the classroom        POINT II: THE TRIAL COURT IMPERMISSIBLY
door was open.                                                    ALLOWED THE JURY TO VIEW THE VIDEOTAPE
                                                                  OF A.A. AT TRIAL AND DURING THEIR
The owner of a daycare facility located in the Center             DELIBERATIONS
also testified for the defense. She explained that the door
to defendant's piano classroom was usually open because            A. The Tender Years Exception
 **1140 the daycare children would have to run through his
classroom to get to her main room. She also stated that her        To The Hearsay Rule Is Unconstitutional On Its
daughter, D.M., took lessons from defendant and would often        Face, For Allowing Testimony Not Subject To Cross–
sit on his lap because she could not reach the keyboard. D.M.      Examination
confirmed that the reason she sat on defendant's lap during
                                                                   B. Crawford Does Not Carve Out An
her piano lesson was that the “keyboard was too high and ...
the chairs were too low and I couldn't reach the keyboard.”        Exception Where The Witness Testifies At Trial

                                                                   C. Notwithstanding Crawford The Trial Court
                                                                   Nevertheless Abused Its Discretion For Admitting The
                              II
                                                                   Video Tape Under Well Settled New Jersey Law
On appeal, defendant presents the following arguments for
                                                                   D. The Trial Court Abused Its Discretion By Allowing
our consideration:
                                                                   The Tape Into Evidence
  POINT I: A.A.'S TESTIMONY WAS MANIPULATED
                                                                   E. This Court Abused Its Discretion By Showing The
  AND COERCED BY HER MOTHER AND
                                                                   Videotape To The Jury During Deliberations
  THEREFORE WAS TAINTED TO SUCH AN EXTENT
  THAT ALL OF A.A.'S TESTIMONY MUST BE                            POINT III: THE COMMENTS MADE BY THE
  DISCOUNTED AS AGAINST THE WEIGHT OF THE                         PROSECUTOR DURING SUMMATIONS WERE
  EVIDENCE, AND THEREFORE, THE DEFENDANT IS                       IMPROPER AND PREJUDICIAL AND DENIED THE
  ENTITLED TO A JUDGMENT OF ACQUITTAL OR                          DEFENDANT A FAIR TRIAL
  NEW TRIAL
                                                                   A. The Prosecutor Committed Plain Error By Asking
     A. The Testimony Of [R.T.] Was False, Belied, And Her         The Jury To Believe The Testimony Of A.A. Based On
     Dishonesty Tainted And Corrupted The Testimony Of             The Testimony Of The State's Other Witnesses
     A.A. And Therefore, The Entire Trial Was Polluted
                                                                   B. The Prosecutor Made Numerous Prejudicial
     B. [R.T.]'s Attempt To Bolster A.A.'s Credibility             Comments To The Jury For The Sole Purpose Of
     Backfired And Further Proved That A.A.'s Story Could          Inflaming The Jury And Depriving The Defendant Of A
     Not Be True                                                   Fair Trial

     *547 C. The Testimony Of A.A. Cannot Support A               POINT IV: THE VERDICT MUST BE SET
     Conviction, And Only Confirms That Her Testimony             ASIDE BECAUSE THE DEFENDANT WAS NOT
     Was Not The Product Of Her Observations, But That Of         ALLOWED TO INTRODUCE EVIDENCE OF HIS
     Her Mother's Coercive And Undue Influence                    MEDICAL DISABILITY THAT **1141 WOULD
                                                                  HAVE EXPLAINED HIS BEHAVIOR
       1. A.A.'s allegations of sexual assault against Mr. Burr
       at [a private location] are false



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      5
   Case 1:20-cr-00143-TSE Document 329-2 Filed 05/06/21 Page 7 of 21 PageID# 5674
State v. Burr, 392 N.J.Super. 538 (2007)
921 A.2d 1135


     A. Evidence Of Mental Disease Or Defect Is Not Limited     instance.    State v. Preciose, 129 N.J. 451, 609 A.2d 1280
     To Cases That Present A Diminished Capacity Defense        (1992). We reject defendant's argument that the verdict was
                                                                against the weight of the evidence as without sufficient merit
     B. The Asperger's Evidence Was Relevant To Show That       to warrant extended discussion in a written opinion. R. 2:11–
     Mr. Burr Would Not Know That A Child Sitting On A          3(e)(2). The State's proofs, outlined above, met the State v.
     Man's Lap Is Inappropriate                                 Reyes, 50 N.J. 454, 458, 236 A.2d 385 (1967), standard. We
                                                                reject defendant's invitation to conduct our own independent
     C. The Evidence Was Relevant To Show That Mr. Burr         evaluation of the evidence, including the credibility of the
     Did Not Engage In A Pattern Of Manipulation And            victim and her mother. That is simply not our function. In any
     Deceit                                                     event, we note that defendant never moved for a new trial,

     D. The Evidence Was Relevant To Explain Mr. Burr's         arguably precluding appellate review. R. 2:10–1;       State v.
     Odd Appearance And Behavior                                Smith, 262 N.J.Super. 487, 511–12, 621 A.2d 493 (App.Div.),
                                                                certif. denied, 134 N.J. 476, 634 A.2d 523 (1993). Finally, we
  POINT V: DEFENDANT'S TRIAL COUNSEL WAS                        also reject defendant's attacks on the prosecutor's summation,
  INEFFECTIVE AND AS A RESULT THE DEFENDANT                     none of which were raised at trial. R. 2:11–3(e)(2). This
  DID NOT RECEIVE A FAIR TRIAL AND HENCE IS                     said, the forceful arguments advanced by defendant in Point
  ENTITLED TO A NEW TRIAL                                       I expose the weaknesses in the State's case that demonstrate
                                                                why the errors we discuss below cannot be deemed harmless.
     *548 A. Trial Counsel Was Ineffective By Not Pleading
                                                                R. 2:10–2.
     The Affirmative Defense Of Diminished Capacity
     Pursuant To    N.J.S.A. 2C:4–2

     B. Trial Counsel Was Ineffective By Refusing Mr. Burr's                               *549 III
     Request To Show The Jury The Desk In Which A.A. Was
                                                                Defendant contends that he suffers from Asperger's Disorder,
     Sitting At The Time Of The Alleged Touching To Show
     That Her Story Was A Lie                                   a recognized condition 4 that would serve to explain certain
                                                                of **1142 his behaviors with the child-victim. Specifically,
     C. Trial Counsel Was Ineffective Because No Objections     it is argued that his illness would explain why the child was
     Were Made To The Improper And Inflammatory                 permitted or encouraged to sit on defendant's lap, a practice
     Summation By The Prosecutor                                the prosecutor referred to as “grooming,” a prelude to the
                                                                alleged subsequent sexual assault. The issue arose as follows.
  POINT VI: THE DEFENDANT IS ENTITLED TO RE–                    During a court appearance in May 2004, the judge became
  SENTENCING
                                                                alarmed by defendant's odd appearance and demeanor, 5 and
     A. The Defendant Is Entitled To Re–Sentencing And          wanted his competency to stand trial evaluated. Defendant
     Immediate Release From Imprisonment Because No             was then admitted to the Ann Klein Forensic Center (AKFC)
     Judgment Of Conviction Has Been Entered Against The        for evaluation. The discharge summary from the AKFC stated
     Defendant                                                  that defendant demonstrated signs of Asperger's Disorder,
                                                                as well as signs of an unspecified psychiatric or personality
     B. The Imposition Of Sentence Of Megan's Law               disorder, and concluded that “further evaluation is needed for
     Community Supervision Was Imposed While The                formulating a definitive diagnosis.”
     Defendant Was Not Present In Court, And Hence, That
     Sentence Was Illegal                                       Defendant's attorney referred him to Dr. Richard Kleinmann,
                                                                a psychiatrist, for a psychiatric evaluation in the context of
We may dispose of several issues summarily. Because of          his application to be released on bail. Defendant first met
our disposition resulting from Point IV, we have no need to     with Kleinmann in March 2004 and again in June and July
address defendant's sentencing argument or his ineffective      2004. On June 15, 2004, Kleinmann issued a brief letter
assistance of counsel claim. In any event, the latter is best   stating that his “clinical impression” of defendant is that his
left to post-conviction relief (PCR) proceedings in the first   “primary psychiatric diagnosis is Asperger's Disorder, a type
                                                                of autism which can present with serious difficulties in social


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         6
   Case 1:20-cr-00143-TSE Document 329-2 Filed 05/06/21 Page 8 of 21 PageID# 5675
State v. Burr, 392 N.J.Super. 538 (2007)
921 A.2d 1135

interactions because the *550 individual is very limited in
his ability to correctly interpret the emotions, feelings, and     In granting the State's motion to preclude the expert
wishes of others.”                                                 testimony, the trial court stated:

Kleinmann's lengthy and more detailed psychiatric evaluation          *551 As to perceptions of [defendant] as bizarre or
report, dated July 6, 2004, reconfirmed the diagnosis of             weird or eccentric, it may be true that people looking at
Asperger's Disorder, which is an “uncommon form of autism            [defendant], even when [defendant] is acting appropriately,
found in individuals of normal or above-normal intelligence,”        may draw the conclusion that he is odd or unusual
that results in serious difficulties in social interaction and       or strange. I don't know that his appearance is related
“significant impairment in social, occupational and other            to Asperger's disease or Asperger's Syndrome. [Defense
important areas of functioning.” The report stated that “[i]t is     counsel] in her argument referred to, I believe the relative
difficult to overestimate the challenges posed to an individual      of hers who suffers from Asperger's Syndrome, and I have
with Asperger's Disorder trying to negotiate a path through a        pointed out before that there's a relative, at least my nephew
world peopled with non-autistic people.” Kleinmann's report          in my family who is fifteen years of age who suffers from
concluded:                                                           Asperger's Syndrome. When I spend time with him I can
                                                                     certainly see the difference in how he deals socially with
                                                                     others between him and his siblings. There's no question
                                                                     about it.
             While I am unable to predict future
             behavior, my clinical impression is                     But I am satisfied there is no basis to have Doctor
             that [defendant] is not a sexual                        Kleinmann testify ... as to the condition of Asperger's
             predator and is very unlikely to                        Syndrome. I don't know the relevance of his condition
             act in such a manner in the future                      insofar as it relates to this case.... [T]here is no ... contention
             if released on bail. Indeed, having                     that [defendant] cannot formulate the mental attitude of
             this disorder actually makes improper                   purposefulness or knowledge sufficient to commit the
             sexual behavior less likely because                     crimes in question.
             individuals with Asperger's Disorder
             are not charismatic and are perceived,                  In terms of his close interaction with the victim placing the
             even by children, as different and                      victim on his lap, assuming that for the moment, for the
             bizarre.                                                purpose of this argument it can be shown that he did that
                                                                     or touching her buttock or reaching under her skirt on the
                                                                     one occasion, I don't believe that the fact that the defendant
                                                                     suffers from a disease which affects his appearance or his
During pretrial proceedings, the State brought a motion
                                                                     manner relates to that.
in limine to preclude expert medical testimony at trial
concerning the fact that defendant has been diagnosed with           I, therefore, will grant the motion of the State to strike
Asperger's Disorder. Defendant's attorney explained that the         testimony of Doctor Kleinmann....
defense was not seeking to offer evidence of the disorder to
show that defendant committed the alleged acts but did not          [1] On appeal, defendant argues that the trial court's decision
understand that his conduct was wrong, but rather to show          to preclude him from introducing evidence of Asperger's
that defendant's ability to make certain social judgments is       Disorder denied him a fair trial. Defendant contends that
impaired. In particular, defense counsel expressed concern         evidence of his mental impairment was relevant to explain
that the jury might draw improper inferences from the fact that    his appearance and mannerisms to the jury, who likely found
defendant allowed young female piano students to sit on his        him to be odd or strange, and to rebut the State's argument
lap and from the fact that defendant's appearance may seem         that defendant “forced A.A. to sit on his lap with a pattern
odd or alarming. **1143 She urged that defendant “should           of coercion designed to eliminate her social barriers.” Stated
be able to show the jury a full picture of what it is that [he]    another way, defendant asserts that the Asperger's evidence
is suffering from and why he may make inappropriate social         was relevant to show that he did not know that it was
judgments, not criminal judgments, but inappropriate social        inappropriate to have a child sit on his lap and that, by letting
judgments.” It was not contended that the Asperger's evidence      a child sit on his lap, he was not engaging in a pattern of
would demonstrate diminished capacity.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  7
   Case 1:20-cr-00143-TSE Document 329-2 Filed 05/06/21 Page 9 of 21 PageID# 5676
State v. Burr, 392 N.J.Super. 538 (2007)
921 A.2d 1135

manipulation and deceit referred to as “grooming” by the
prosecutor.                                                          Q. Doctor, let me ask you this, do people who suffer from
                                                                     Asperger's syndrome suffer in the social environment and
In an earlier opinion on this matter, filed November 16, 2006,       if so how do they suffer in the social environment?
we addressed Dr. Kleinmann's report and the Asperger's issue
                                                                     A. They suffer in the social environment in many ways. Can
as follows:
                                                                     you clarify that, by what you mean by social environment?
  We consider the issue thus framed to be of significance but
                                                                     Q. How did they interact with other people?
  conclude that the record before us provides an inadequate
  basis for disposition. As noted, Dr. *552 Kleinmann's              A. It's difficult.
  report was issued in the context of a bail application and,
  even though lengthy, was not as thorough as would likely           Q. Explain to the Court?
  be the case if he were presented as a witness at trial.
                                                                     A. Their behaviors are often annoying. They are seen as
  In addition, he was not, obviously, subjected to cross-
                                                                     weird. Their speech is often too loud, it's monotone. There's
  examination. If the judge had not excluded the testimony
                                                                     no music, there's no melody in the speech. Because there's
  in limine, we assume that a hearing would have been held
                                                                     a lack of ability to determine whether a person is interested
  pursuant to N.J.R.E. 104(a) to explore the scope of the
                                                                     or not interested they often alienate other people because
  expert's proposed **1144 testimony as it related to the
                                                                     they will start to expound a subject that is of interest to them
  issues in the case. N.J.R.E. 401; State v. Darby, 174 N.J.         without any understanding that the person is not interested.
  509, 519–20, 809 A.2d 138 (2002); State v. Davis, 96 N.J.
  611, 619, 477 A.2d 308 (1984).                                      *553 Q. Sorry, go ahead.

  Accordingly, we remand for the purpose of such a hearing           A. In addition to the difficulty with understanding non-
  at which the witness will proffer his proposed trial               spoken speech they have difficulty understanding verbal
  testimony, subject to cross-examination. The hearing is            communication, the use of idioms, double entendres is a
  to be completed within forty-five days of receipt of this          skill that they lack and which cannot readily be developed,
  opinion by the parties. Upon completion, a transcript              and that's so important in our speech. It's a profound, it's a
  should be filed with us. R. 2:6–11; R. 2:6–12.                     very profound disability.

The remand has now been completed and the record returned            I would say among the patients I've treated I have
to us. On February 16 and 22, 2007, Dr. Kleinmann testified          patients with paranoid schizophrenia who have been able
at great length and was cross-examined by the assistant              to compensate for their disorder with medication.
prosecutor. We see no need to set out the testimony in
                                                                     For a person with Asperger's Disorder of a severe type
detail. It suffices to say that Kleinmann, under vigorous
                                                                     there's no medication that we have available and the
cross-examination, maintained his diagnosis of Asperger's
                                                                     social skills training now being done with young children,
Disorder. Asked to state the degree of severity of the condition
                                                                     but ... social skills training basically started in the late
in defendant, the witness stated that he “would categorize it
                                                                     1980's, early 1990's, it's very difficult to train an adult
as severe.” He summarized the condition as follows:
                                                                     with Asperger's Disorder in terms of how to improve their
  It's a developmental disorder and it's now being diagnosed         deficits.
  as early as thirty months of age where the child exhibits
  unusual patterns of speech and a lack of interest in playing     Dr. Kleinmann was of the opinion that people with this
  with friends, often very self associated, unable to decipher     disorder do not have “the ability to manipulate people easily.”
  the unspoken aspects of communication; unable to interpret       They also have problems maintaining proper distance from
  facial gestures as interested or disinterested, angry or         other persons. Focusing on **1145 defendant's behavior
  curious, unable to look at a person, by looking at the eye       with the child-victim in this case, the following colloquy
  and be able to read what the person is feeling.                  ensued:

                                                                     Q. Let me ask you this, Doctor, would Mr. Burr know that
                                                                     a child, based on his medical condition, would Mr. Burr



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               8
  Case 1:20-cr-00143-TSE Document 329-2 Filed 05/06/21 Page 10 of 21 PageID# 5677
State v. Burr, 392 N.J.Super. 538 (2007)
921 A.2d 1135

  know that a child sitting on his lap while he's giving piano
  lessons to the child might be considered inappropriate?              Q. Now, Doctor, in your report on page four you state Mr.
                                                                       Burr presents a more odd and eccentric than he does a
  A. I don't think I can answer that in a yes or no. Again, some       sexual deviate. What did you mean by that?
  patients with Asperger's Disorders would have a sense
  that something is unusual here. How they would react in              A. In my clinical experience working with patients that
  that situation, if they do have that awareness, how they             have acted inappropriately with children, there are certain
  respond could vary. If they feel uncomfortable they may              abilities utilized in order to take advantage of the child.
  feel uncomfortable but not know how to respond or they               Okay, certain behaviors, isolate the child away from a
  could seek a pretext to stand up or something and then to            caregiver, build up a trusting relationship, look for a child
  seek advice from another adult. So, I can't answer that in           who is in a vulnerable situation and then inculcate certain
  a yes or no sense; but I can say that in a pool of patients          behaviors, stand back, watch to see if there's an objection
  with Asperger's Disorder with significant impairment there           to the behavior and if there's no objection to continue on
  will be some individuals that could conceivably allow the            that course.
  child to remain on their lap unaware of the implications of
                                                                       In my opinion a person with Asperger's Disorder,
  that behavior.
                                                                       particularly a person with a severe disability of this nature,
  Q. Why?                                                              would be unable to do those things. That's not to say that a
                                                                       sexual offense is impossible. I could conceive of a situation,
  A. Because this is not knowledge that they have.                     if, for example, there could be a physical rape or assault but
                                                                       in terms of manipulation of a child in order to get sexual
  Q. Why, what's in their brain that's different than ours, that's     gratification I would say that's very unlikely.
  what we want to know?
                                                                        **1146 Q. Somebody who suffers from Asperger's as
  A. Well, it's what we call the social brain. It's the frontal        severely as Mr. Burr would he normally be able to
  and temporal lobes and the connections between these parts           engage in this sort of manipulation for purposes of sexual
  of the brain. These individuals, it doesn't come to them.            gratification?
  I mean, we teach our own children ages two, three, four,
  five, how to act in certain situations. Don't let people touch       A. In terms of manipulation of another child.
  you in private places, don't touch other people in private
  places, they pick this up, they absorb it, they assimilate it,       Q. Of a child, yes?
  it becomes part of their cultural ability.
                                                                       A. Of a child's behavior, I would say no, not with the
  Q. Why would people with Asperger's, I mean, maybe this              severity of the disorder.
  is a hard question for you to answer, but why do these
                                                                       Q. Why?
  people that suffer from Asperger's can't relate in a social
  environment? What is it that they don't understand?                  A. Because, again, the lack of the theory of mind, that skill
                                                                       is not there. If you want to call it a skill, that ability.
   *554 A. They act in a, there's a rigidity of behavior.
  As long as behaviors go along in the expected way they
                                                                     With respect to defendant's situation in a trial setting, the
  can do pretty well. After all, intellectually there's no
                                                                     doctor had this to say:
  impairment, and there are some very gifted scientists and
  college professors PhD's who do very well and they have              Q. How would, generally, somebody with Asperger's have
  Asperger's Disorder, but it's the social abilities, the ability      the ability or inability to communicate, especially in a trial
  to be in a situation to absorb all the variables and then            setting?
  to pick the best course of action, and they don't have this
  ability.                                                             A. I think there's two primary handicaps, speaking
                                                                       generally, with respect to a patient with Asperger's
Referring to Kleinmann's report, we have the following:                Disorder. The first handicap in testifying, even sitting in
                                                                       the courtroom under the gaze of the jury, is that the jury
                                                                       is assessing the patient's demeanor. They are assessing



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               9
  Case 1:20-cr-00143-TSE Document 329-2 Filed 05/06/21 Page 11 of 21 PageID# 5678
State v. Burr, 392 N.J.Super. 538 (2007)
921 A.2d 1135

  whether humor is being shown. They are assessing the             We conclude that the trial court committed reversible error in
  facial animation. They are assessing facial gestures, are        excluding expert testimony regarding defendant's diagnosis
  they seeing unusual behaviors that strike them as eccentric      of Asperger's Disorder. The trial court primarily based its
  or odd. Those eccentric or odd behaviors to a person on the      reasoning on the fact that the expert evidence did not
  jury might be seen as someone who is a child molester.           suggest, and defendant did not argue, that his mental **1147
                                                                   condition served to negate the mental state required for
  Q. How about communicating, how would someone with               the charged crime. The State similarly argues on appeal
  Asperger's be able to communicate in a trial setting while       that evidence of defendant's mental disorder was properly
  testifying?                                                      excluded because the evidence did *556 not suggest that
                                                                   defendant was unable to purposefully molest a young child.
   *555 A. It would be difficult, especially difficult doing
  this verbally.
                                                                   While the diminished capacity statute,        N.J.S.A. 2C:4–2,
  Q. How, explain?                                                 allows the admission of evidence of a “mental disease or
                                                                   defect ... whenever it is relevant to prove that the defendant
  A. Because the defect in communication is much
                                                                   did not have a state of mind which is an element of the
  more pronounced in verbal communication than written
                                                                   offense,” its language does not address the admission of
  communication. There are many patients with Asperger's
                                                                   evidence of a mental disease or defect when that evidence is
  Disorder who are very fluent in written communication.
                                                                   being offered for a purpose other than negating the mens rea of
  Were you to read an article or book by them about
  Asperger's Disorder you would ask yourself how could a           the charged crime. See    N.J.S.A. 2C:4–2. Indeed, the Court
  person with such fluency have written this. But the problem      has explained that the diminished capacity defense “was
  is while they can do this writing, they cannot do this           intended to operate in the limited sense of being relevant to
  verbally. It's not only that they become confused under          proof of any essential mental element of a crime.”   State v.
  cross examination with a multitude of questions, it's also       Breakiron, 108 N.J. 591, 603, 532 A.2d 199 (1987) (emphasis
  that the, it's not uncommon for patients with Asperger's         added). Accordingly, the case law discussing and applying
  Disorder to suffer from sensory overload.
                                                                     N.J.S.A. 2C:4–2 focuses only on whether evidence of a
It suffices to observe that on cross-examination, the              mental disease or defect is relevant to negate the mental state
prosecutor closely questioned Dr. Kleinmann on whether             of the charged crime. See, e.g.,     State v. Reyes, 140 N.J.
defendant has Asperger's at all, casting some doubt on
                                                                   344, 354–58, 658 A.2d 1218 (1995);          Breakiron, supra,
defendant's bona fides in that fundamental respect. However,
our determination does not involve whether the doctor, or          108 N.J. at 607–21, 532 A.2d 199;       State v. Nataluk,
defendant for that matter, will be found credible by a jury at     316 N.J.Super. 336, 343–47, 720 A.2d 401 (App.Div.1998).
trial, but only whether the proffered evidence was admissible.
                                                                Because      N.J.S.A. 2C:4–2 and the case law interpreting it
                                                                do not address the issue presented here, i.e., the admissibility
 [2]      [3]   A trial court's determination regarding the
                                                                of evidence of a mental condition when that evidence is not
admissibility of evidence, including expert opinion evidence,
                                                                being offered to support a finding of diminished capacity,
is entitled to deference, and is reviewed under the abuse of
                                                                the trial court's focus on whether Asperger's Disorder was
discretion standard.        State v. Fortin, 178 N.J. 540, 591, relevant to a diminished capacity defense was misplaced. 6
843 A.2d 974 (2004), after remand,         189 N.J. 579, 597,
                                                                    *557 [4]       [5] Because the diminished capacity statute
917 A.2d 746 (2007);         State v. Johnson, 120 N.J. 263,
                                                                   addresses only a narrow issue that is not applicable to these
294, 576 A.2d 834 (1990). Accordingly, we should disturb an
                                                                   facts, evaluating the admissibility of defendant's Asperger's
evidentiary ruling of the trial court only when a “ ‘clear error
                                                                   Disorder should have been guided by our more general rules
of judgment’ is established.”     State v. Loftin, 146 N.J. 295,   of evidence. Our court rules allow the admission of “all
                                                                   relevant evidence” that is not otherwise excluded by law.
357, 680 A.2d 677 (1996) (quoting        State v. Koedatich,
112 N.J. 225, 313, 548 A.2d 939 (1988)).                           N.J.R.E. 402; see also   State v. Darby, 174 N.J. 509, 519,
                                                                   809 A.2d 138 (2002) (referring to relevancy as “the hallmark



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           10
  Case 1:20-cr-00143-TSE Document 329-2 Filed 05/06/21 Page 12 of 21 PageID# 5679
State v. Burr, 392 N.J.Super. 538 (2007)
921 A.2d 1135

of admissibility of evidence”). Relevant evidence is defined       emotional condition was relevant not only to culpability but
as any evidence that has “a tendency in reason to prove or         also to capacity to assimilate punishment, i.e., whether term
disprove any fact of consequence to the determination of
                                                                   of imprisonment should be imposed);        State v. King, 387
the action.” N.J.R.E. 401. In determining whether proffered
                                                                   N.J.Super. 522, 904 A.2d 808 (App.Div.2006) (permitting
evidence is relevant, the trial court should inquire as to
                                                                   psychiatric testimony regarding defendant's narcissistic and
whether a “logical connection” exists between the evidence
                                                                   antisocial personality disorders as relevant to support claim
and a fact in issue.   Darby, supra, 174 N.J. at 519, 809 A.2d
                                                                   of false confession);   State v. Johnson, 216 N.J.Super. 588,
138 (quoting        **1148 State v. Hutchins, 241 N.J.Super.       603, 524 A.2d 826 (App.Div.) (recognizing that evidence of
353, 358, 575 A.2d 35 (App.Div.1990)). Stated another way,         a witness's mental defects has “unquestionable relevance”
if the evidence renders a desired inference more probable or       in assessing credibility), certif. denied, 107 N.J. 647, 527
logical, then the evidence should be admitted. Ibid. (citation     A.2d 467 (1987); Rosegay v. Canter, 187 N.J.Super. 652,
omitted); State v. Davis, 96 N.J. 611, 619, 477 A.2d 308 (1984)    654–55, 455 A.2d 610 (Law Div.1982) (stating that mental
                                                                   condition of plaintiff was relevant because it was made an
(citing   State v. Deatore, 70 N.J. 100, 116, 358 A.2d 163
                                                                   element of her claim and was related to defendant's defenses);
(1976)). The test for relevancy is a broad one that generally
                                                                   State v. Len, 108 N.J.L. 439, 441, 158 A. 749 (Sup.Ct.1932)
favors admissibility. Ibid.
                                                                   (acknowledging that defendant can testify as to his mental
                                                                   condition at time of crime when relevant to claim of self-
Consistent with these principles, our courts have allowed
                                                                   defense).
evidence of a mental illness, defect, or condition when such
evidence was deemed relevant to an issue at trial. Closest
                                                                    *559 In Missouri v. Boyd, 143 S.W.3d 36 (Mo.App.2004),
to the present situation is    State v. Sexton, 311 N.J.Super.     the defendant was convicted of murder for allegedly stabbing
70, 88, 709 A.2d 288 (App.Div.1998), aff'd,           160 N.J.     the victim to death in a wooded area; thereafter, he allegedly
93, 733 A.2d 1125 (1999), where defendant, convicted of            led a friend through the woods to see the body. Id. at 38.
reckless manslaughter and weapons offenses, was barred             The defendant maintained his innocence at trial and offered
from presenting evidence of his mental impairment which            evidence of the fact that he suffered from Asperger's Disorder
resulted in special education placement in school. The trial       to (1) show that he was too uncoordinated to single-handedly
judge in that case, as here, had accepted the State's argument     overpower and stab the victim, (2) show that he could not have
 *558 that to allow the proffered evidence “would open             navigated the woods and led others to the victim's body, (3)
a ‘back door’ into the diminished capacity defense.” Ibid.         provide an innocent explanation for the State's focus on his
We disagreed, noting that “[e]vidence of defendant's mental        unusual interests, including violent books, and (4) show that
ability is potentially relevant to the reasonableness of his       he had unusual susceptibility to being framed. Id. at 38–39.
perceptions at the time [the victim] told him the gun was not      The trial court granted the State's motion to **1149 exclude
loaded.” Ibid. As such, the evidence was relevant to whether       the evidence, concluding in part that it did not fall within the
defendant possessed “the requisite reckless state of mind,”        Missouri statute that permits evidence of a mental disease or
as well as “to the jury's evaluation of defendant's demeanor       defect when the defendant claims that he lacks responsibility
and credibility as a witness at trial.” Ibid. We commented         for his conduct because of such a condition. 7 Id. at 39–40.
on the absence of experts or school personnel to substantiate
testimony by defendant and his mother concerning his school        The appellate court reversed, first finding that the trial
placement but left open the door to such testimony on              court improperly relied on the statute in excluding the
retrial. Ibid. Of course, in this case, we do have such expert     evidence, because that statute governs the admissibility of
                                                                   mental disease or defect evidence in lack of responsibility
testimony. See also     State v. B.H., 183 N.J. 171, 185, 870
                                                                   proceedings only, not in all instances. Id. at 41–44. The court
A.2d 273 (2005) (stating that evidence of battered woman
                                                                   explained that the defendant was not arguing that evidence
syndrome has been deemed admissible to support claim of
                                                                   of Asperger's Disorder was relevant to establish a lack of
self-defense and for purposes of bolstering victim's credibility
                                                                   responsibility for the murder, but rather was maintaining
by explaining why abused woman might continue to live with
                                                                   his innocence and arguing that the evidence was relevant to
abuser);    State v. Jarbath, 114 N.J. 394, 408, 555 A.2d          support the fact that he did not commit the crime; thus, the
559 (1989) (recognizing that defendant's deficient mental and      statute was inapplicable. Id. at 44.



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           11
  Case 1:20-cr-00143-TSE Document 329-2 Filed 05/06/21 Page 13 of 21 PageID# 5680
State v. Burr, 392 N.J.Super. 538 (2007)
921 A.2d 1135

                                                                    sitting on defendant's lap and suggested that defendant was
Next, the court determined that the expert offers of proof          also “grooming” her to be comfortable with him, under the
regarding defendant's mental disability were adequate and           guise of making sure that she could reach the piano keys.
relevant to the defense. Id. at 45–46. Finally, the court
found that the exclusion of the evidence regarding Asperger's       Evidence that defendant suffers from Asperger's Disorder
Disorder raised a reasonable probability of affecting the           and evidence that explains the manifestations of the disorder,
outcome of the trial *560 and therefore mandated reversal.          particularly impairments in social interaction, could certainly
                                                                    have affected the jury's view of defendant's conduct and
Id. at 46–47. See also    United States v. Rahm, 993 F.2d 1405
                                                                    served to negate the inference that defendant allowed young
(9th Cir.1993).
                                                                    children to sit on his lap with the purpose of grooming
                                                                    them for sexual abuse. Notably, Kleinmann recounted
 [6] Here, although defendant did not suggest that evidence
                                                                    conversations with defendant in which defendant described
of Asperger's Disorder might make it physically impossible
                                                                    having difficulty interacting with others in various social
for him to have committed the crime, as in Boyd, defendant
                                                                    settings throughout his life. Kleinmann cautioned defendant
did offer the evidence to assist the jury in understanding why
                                                                    to do “a better job” anticipating the reactions of others and
he might act in a way that appears socially unacceptable
                                                                    told defendant that he needed a “ ‘map’ of how to deal with
to others. See    United States v. Hall, 93 F.3d 1337, 1343         other people.” Defendant responded, “[y]es—I need a map—
(7th Cir.1996). In this regard, the trial court stated that it      is it too late for me to get a map?”
failed to see how Asperger's Disorder related in any way
to defendant's close interactions with A.A. Although trial          Clearly then, Kleinmann's testimony would have given jurors
courts are afforded broad discretion in making relevancy            a better understanding of defendant's behavior, which could
determinations,       Verdicchio v. Ricca, 179 N.J. 1, 34, 843      have effectively negated the inference that defendant had the
A.2d 1042 (2004), the court should be mindful of the “full          improper motive of seeking sexual gratification by having
factual setting” of the case and should allow “a certain amount     children sit on his lap. The trial would have been a more
of leeway” to the proponent of the evidence. Lowenstein v.          fair and complete adversarial process if, in evaluating the
Newark Bd. of Educ., 35 N.J. 94, 105, 171 A.2d 265 (1961).          evidence and the inferences urged by the State, jurors were
                                                                    aware that defendant's mental disability prevents him from
We conclude that the trial court misapplied its discretion in       viewing the world as others do in terms of acceptable social
determining that Asperger's Disorder was not relevant to any        interactions. The fact that Kleinmann was not absolutely
of the issues in the case. As the condition is described by Dr.     certain in all of his opinions is no basis for exclusion,
Kleinmann in his report and testimony, Asperger's Disorder             Rahm, supra, 993 F.2d at 1411–12, nor is the possibility
appears highly relevant to the fact that defendant placed A.A.      that a jury may ultimately fail to be persuaded by his opinions
and at least one other child, D.M., on his lap during their piano   because they rely to a significant degree on statements made
lessons, and to the inferences that would logically be drawn
                                                                    to him by defendant.     United States v. Finley, 301 F.3d
from that evidence at trial. More specifically, it is logical
                                                                    1000, 1009 (9th Cir.2002).
that most adults would draw a negative inference from the
fact that an adult male, who is accused of molesting a child,
                                                                    Moreover, the exclusion of evidence of Asperger's Disorder
would routinely have young girls sit on his lap during their
                                                                    could reasonably have impacted the verdict. Testimony
piano lessons. Jurors would most likely conclude from this
                                                                    regarding *562 defendant allowing children to sit on his
evidence that the accused individual did not have innocent
                                                                    lap was heard from at least four witnesses at trial: R.T.,
intentions in having the children sit on his lap but rather did
                                                                    A.A., D.M., and D.M.'s mother. That testimony was then
so with an ulterior, improper motive related to sexual abuse.
                                                                    reemphasized repeatedly during the State's closing argument.
Indeed, even if the jurors had not already done so on their
                                                                    The jury was clearly troubled by this testimony and focused
own, the prosecutor repeatedly urged them to draw that very
                                                                    on the issue during deliberations, as it requested a readback of
inference during closing argument: “What eight or nine year
                                                                    A.A.'s testimony, as well as portions of the testimony of both
old child is going to try and sit on somebody's lap if it hadn't
                                                                    D.M. and her mother that specifically concerned D.M. sitting
already been welcomed before ... he groomed her so that she
                                                                    on defendant's lap. Thus, excluding evidence that would have
 *561 would feel **1150 comfortable to sit on his lap.”
                                                                    shed light on defendant's seemingly inappropriate behavior
The prosecutor proceeded to discuss D.M.'s testimony about



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             12
  Case 1:20-cr-00143-TSE Document 329-2 Filed 05/06/21 Page 14 of 21 PageID# 5681
State v. Burr, 392 N.J.Super. 538 (2007)
921 A.2d 1135

—which was definitely on the minds of the jury during                admitting the evidence would have given the jury a clearer
deliberations—was clearly capable of producing an unjust             lens through which to view defendant's behavior, including
result, thereby warranting reversal. R. 2:10–1;           United     his demeanor while testifying, if he had chosen to do so. 8

States v. Rahm, supra, 993 F.2d at 1415; see also  State v.
                                                                     At retrial, the parties are free to address, and the judge to
Pillar, 359 N.J.Super. 249, 278–79, 820 A.2d 1 (App.Div.),
                                                                     decide, how much of Kleinmann's proffered testimony will be
certif. denied, 177 N.J. 572, 832 A.2d 322 (2003).
                                                                     admissible. The hearing transcripts provide a complete record
                                                                     on which to make that determination, subject, of course, to
 [7] Defendant also argues that the trial court's refusal to
                                                                     the views we have expressed herein.
allow Asperger's evidence deprived him of a fair trial by
preventing him from testifying on his own behalf due to
concerns that the jury would misconstrue his odd appearance
and behavior and therefore find him to be not credible. As                                        IV
a result, defendant argues that the jury simply saw an odd,
                                                                     A.A. first revealed to her mother that defendant had molested
eccentric man who never explained his actions: “[t]hey just
                                                                     her on January 7, 2004. One week later, on January 14,
looked at him and saw a strange man with little girls sitting
                                                                     2004, R.T. reported the matter to the local Police Department,
on his lap.” Without question, the fact that defendant suffers
                                                                     which transported R.T. and A.A. to the Middlesex County
from Asperger's Disorder impacted his decision not to testify
                                                                     Prosecutor's *564 Office. Investigator Collins met R.T. and
at trial. In informing the trial court that he would not testify,
                                                                     A.A. upon their arrival. After speaking with R.T. alone,
defendant stated:
                                                                     Collins met separately with A.A. and conducted a videotaped
   **1151 Because of my autistic condition I always put my           interview of the child. Collins had no prior or subsequent
  foot in my mouth. I always say something that irritates            conversations with A.A., other than introducing herself to the
  people and gives the wrong impression. It's dangerous for          child before the interview.
  me to get up and speak because all my life I say things
  that annoy people when I didn't intend to do it. I can't trust     The admissibility of Collins's videotaped interview with A.A.
  myself to speak. My lawyers can't trust me to speak. It's          was the subject of a pretrial hearing on October 13, 2004.
  not a good idea for somebody like me in any situation,             Both R.T. and Collins testified at the hearing. Following
  especially in a court.                                             the testimony, defendant first argued that N.J.R.E. 803(c)
                                                                     (27), known as the tender years exception to the hearsay
  ....
                                                                     rule, was invalidated by the United States Supreme Court
  My lawyers urged me many times not to get up and speak             decision in Crawford v. Washington, 541 U.S. 36, 124 S.Ct.
  because of my autistic condition, they know that I always          1354, 158 L.Ed.2d 177 (2004). The trial court rejected the
  say things that embarrass myself and upset other people.           argument, finding **1152 that Crawford did not encompass
                                                                     the situation presented here.
 *563 Although defendant based his decision not to testify
at least in part on the basis of his mental disability, he           Defendant next argued that A.A.'s videotaped statement
does not assert on appeal, and his remarks to the trial court        should not be admitted at trial because it was not made
do not suggest, that he would have testified if evidence             spontaneously. To that end, defendant explained that A.A. had
of Asperger's Disorder had been admitted at trial. To the            a motive to fabricate an accusation against defendant because
contrary, his comments indicate that he and his lawyers              her mother had told her not to sit on anyone's lap and she
agreed that he should not testify due to concerns that he            needed to fabricate a story to explain her actions. Defendant
might say something that would be perceived by the jury as           further argued that A.A.'s language on the videotape reflected
irritating or inappropriate. In addition, the trial court properly   her mother's vocabulary rather than her own. The trial
instructed the jurors that they could not consider the fact          court disagreed, finding that A.A.'s videotaped statement was
that defendant did not testify in reaching their verdict. Thus,
defendant's argument that the trial court unduly burdened his        inherently trustworthy within the meaning of        Idaho v.
constitutional right to testify by excluding the evidence of         Wright, 497 U.S. 805, 110 S.Ct. 3139, 111 L.Ed.2d 638 (1990).
Asperger's Disorder is not highly persuasive. Nonetheless,



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            13
  Case 1:20-cr-00143-TSE Document 329-2 Filed 05/06/21 Page 15 of 21 PageID# 5682
State v. Burr, 392 N.J.Super. 538 (2007)
921 A.2d 1135

The issue of the admissibility of the videotape resurfaced           cases often suffer from a lack of witnesses and an absence
during trial following A.A.'s in-court testimony. At that time,
                                                                     of physical evidence.           D.R., supra, 109 N.J. at 358–
defendant argued that the tape should not be played for
                                                                     59, 537 A.2d 667. The Court also noted that a child victim's
the jury because it was merely a repetitive, corroborative
                                                                     spontaneous out-of-court statement may be highly credible,
statement of A.A.'s trial testimony, and was thus unduly
                                                                     and that the stress of testifying and the lapse of time between
prejudicial. The trial court rejected the argument, finding
                                                                     the assault and the trial may impair *566 the child's ability
that the tape “is evidential” because the jury already heard
testimony that the matter was referred to the Prosecutor's           to testify credibly in court.         Id. at 359–60, 537 A.2d 667.
Office shortly after A.A.'s disclosure, and the jury thus “has a
right to hear what statement was made by the child thereafter        The United States Supreme Court's decision in Crawford
in Investigator Collins's presence.”                                 originated from a **1153 Washington State court decision
                                                                     in which the trial court allowed the State to play a tape-
 *565 Consistent with the trial court's rulings, the videotape       recorded statement made by the defendant's wife during
was played for the jury during Collins's testimony. At               police interrogation, in which she described the defendant's
the request of the jury, the tape was again played during            stabbing of the victim; the wife did not testify at trial due
deliberations.                                                       to the state marital privilege.   Crawford, supra, 541 U.S.
                                                                     at 38–41, 124 S.Ct. at 1357–58, 158 L.Ed.2d at 184–86.
                                                                     The Washington Court of Appeals reversed, finding that the
A. Constitutionality of       N.J.R.E. 803(c)(27)                    wife's statement did not possess particularized guarantees of
On appeal, defendant first contends that          N.J.R.E. 803(c)    trustworthiness, but the Washington Supreme Court found
(27) is unconstitutional on its face in light of the United States   the statement to be sufficiently reliable and reinstated the
Supreme Court decision in Crawford. More specifically,               defendant's conviction.         Id. at 41–42, 124 S.Ct. at 1358–59,
defendant argues that Crawford renders the tender years              158 L.Ed.2d at 186–87.
exception unconstitutional because the rule allows the
admission of testimonial hearsay that has not been the subject       The United States Supreme Court reversed and remanded,
of cross-examination. We reject defendant's argument as              holding that the admission of the wife's tape-recorded
unsupported by the facts of this case.                               statement violated the defendant's Sixth Amendment right to
                                                                     be confronted by the witnesses against him.     Id. at 68, 124
The so-called “tender years” exception to the hearsay rule
                                                                     S.Ct. at 1374, 158 L.Ed.2d at 203. The Court explained that
provides that “[a] statement by a child under the age of
                                                                     testimonial hearsay evidence may not be admitted against a
twelve relating to sexual misconduct with or against that child
                                                                     defendant unless the witness is unavailable to testify and the
is admissible” at trial if (a) the proponent of the hearsay
                                                                     defendant had a prior opportunity for cross-examination. Ibid.
statement provides sufficient notice of the intent to offer
                                                                     In reaching that conclusion, the Supreme Court dramatically
the statement at trial, (b) the court finds, pursuant to a
                                                                     changed course, reversing its decades-earlier decision in
pretrial hearing, that the statement is trustworthy, and (c)
the child testifies at the trial, or the child is unavailable as        Ohio v. Roberts, 448 U.S. 56, 100 S.Ct. 2531, 65 L.Ed.2d
a witness and corroborating proof of the sexual abuse is             597 (1980), which had held that an unavailable witness's out-
                                                                     of-court statement may be admitted at trial as long as it falls
offered.     N.J.R.E. 803(c)(27); see also   State v. R.B.,
                                                                     within a “ ‘firmly rooted hearsay exception’ ” or bears “
183 N.J. 308, 318, 873 A.2d 511 (2005). The predecessor to
this rule, former Evidence Rule 63(33), was first proposed           ‘particularized guarantees of trustworthiness.’ ” Crawford,
                                                                     supra, 541 U.S. at 60–68, 124 S.Ct. at 1369–74, 158 L.Ed.2d
by the Court in         State v. D.R., 109 N.J. 348, 371–77,
537 A.2d 667 (1988), which recognized the need for a more            at 198–203 (quoting       Roberts, supra, 448 U.S. at 66, 100
liberal admissibility rule regarding out-of-court statements         S.Ct. at 2539, 65 L.Ed.2d at 608). In Crawford, the Supreme
made by young victims of sexual abuse. See Biunno, Current           Court stated that its holding was consistent with the Framers'
                                                                     understanding of the Confrontation Clause, which was that
N.J. Rules of Evidence, comment to       N.J.R.E. 803(c)(27)
                                                                     testimonial statements of witnesses are not admissible when
(2006). The Court found that testimony by the victim is
                                                                     the witness does not appear at trial, unless the witness is
often “indispensable” in child sex abuse cases because these
                                                                     unavailable to testify and the defendant *567 had a prior


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 14
  Case 1:20-cr-00143-TSE Document 329-2 Filed 05/06/21 Page 16 of 21 PageID# 5683
State v. Burr, 392 N.J.Super. 538 (2007)
921 A.2d 1135

                                                                     survives Crawford, although we entertain considerable doubt
opportunity for cross-examination.        Id. at 59, 124 S.Ct. at
                                                                     that it does.
1369, 158 L.Ed.2d at 197.

                                                                      [8] In this case, the child testified, which fell within the
In Davis v. Washington, and its companion case, Hammon               first prong of 803(c)(27), and she was available for and
v. Indiana, ––– U.S. ––––, 126 S.Ct. 2266, 165 L.Ed.2d               was in fact subjected to cross-examination, thereby satisfying
224 (2006), the Supreme Court expounded on the meaning
                                                                     Crawford. See     People v. Sharp, 355 Ill.App.3d 786, 292
of “testimonial,” as that term was used in Crawford. We
                                                                     Ill.Dec. 118, 825 N.E.2d 706, 712 (2005);   Elkins v. State,
discussed Davis and Hammon recently in          State v. Buda,
                                                                     918 So.2d 828, 832 (Miss.App.2005), cert. denied, 921 So.2d
389 N.J.Super. 241, 912 A.2d 735 (App.Div.2006), and need
                                                                     1279 (Miss.2006), cert. denied, ––– U.S. ––––, 126 S.Ct.
not go over the territory so thoroughly covered by Judge Stern
in that opinion, nor the same ground exhaustively addressed          2865, 165 L.Ed.2d 898 (2006);       Commonwealth v. Cesar,
                                                                     911 A.2d 978, 982–83 (Pa.Super.2006). This case does not
by Judge Sabatino in        State v. Kent, 391 N.J.Super. 352,
                                                                     present a situation where a child victim takes the stand but
364–68, 918 A.2d 626 (App.Div.2007). It suffices to note that
                                                                     cannot remember sufficient details of the offense to provide
Davis held that “testimonial hearsay” includes “interrogations
                                                                     meaningful testimony or is unable or refuses to respond to
solely directed at establishing the facts of a past crime in order
                                                                     questions posed on cross-examination. In such instances, an
to identify (or provide evidence to convict) the perpetrator.”
                                                                     argument could be made that while technically “available” for
   Davis, supra, ––– U.S. at ––––, 126 S.Ct. at 2276, 165            testimony, no realistic opportunity for cross-examination is
L.Ed.2d at 240. Here, A.A.'s videotaped statement was taken
                                                                     presented. See  Sharp, supra, 292 Ill.Dec. 118, 825 N.E.2d
by an investigator for the County Prosecutor a week after A.A.
                                                                     at 711–12. Here, A.A. testified fully on direct and cross-
had first reported the alleged abuse to her mother, and the
                                                                     examination.
purpose of the interview was to create or preserve evidence
with which to prosecute defendant. The taped statement was
                                                                     Nonetheless, defendant argues that Crawford was violated in
unquestionably testimonial hearsay. See             State v. Pitt,   this case because A.A. was cross-examined only as to her
209 Or.App. 270, 147 P.3d 940, 943–45 (2006);         Snowden v.     trial testimony and was not cross-examined regarding the
                                                                     videotape, which was played for the jury after her testimony
State, 156 Md.App. 139, 846 A.2d 36, 47 (2004), aff'd,       385     concluded. However, we conclude that no Confrontation
Md. 64, 867 A.2d 314 (2005).                                         Clause violation occurred. Even though A.A. was not
                                                                     specifically cross-examined on the videotaped statement, the
Most importantly for present purposes, Crawford clearly              videotape and her in-court testimony, on which she was cross-
stated, “when the declarant appears for cross-examination at         examined at length, were consistent; the videotape contained
trial, the Confrontation Clause places no constraints at all         no allegations that were not brought forth during A.A.'s
on the use of his prior testimonial statements.... The Clause        trial testimony. In fact, defendant admits that any cross-
does not bar admission of a statement so **1154 long as              examination of A.A. specifically directed at the videotaped
the declarant is present at trial to defend or explain it.”          interview would not have added anything new to the trial. In
    Crawford, supra, 541 U.S. at 59 n. 9, 124 S.Ct. at 1369 n.       this regard, defendant's brief states:
9, 158 L.Ed.2d at 197 n. 9.
                                                                       Here, [defendant] had no such opportunity to cross-
                                                                       examine his accuser regarding her statements on the
As we have noted,            N.J.R.E. 803(c)(27) provides for          tape. [A.A.] testified in court, and then she was cross-
admissibility in two circumstances, first when the child                *569 examined regarding her trial testimony. Then Inv.
“testifies at trial,” and second, when the child is unavailable        Collins testified, and the State introduced the tape. Cross-
as a witness but there is corroborating proof of the sexual            examination was not reopened after that; the witness had
abuse. In this case, the second part of the rule does not apply        long been excused.
because there is no claim that A.A. *568 was unavailable;
in fact, she was available. As a result, we express no view on         But even if she were made available, any cross-
whether the “unavailable” prong of the tender years exception          examination that would have occurred would have been
                                                                       a de facto nullity. There would have been little difference



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            15
  Case 1:20-cr-00143-TSE Document 329-2 Filed 05/06/21 Page 17 of 21 PageID# 5684
State v. Burr, 392 N.J.Super. 538 (2007)
921 A.2d 1135

  between the questions from that cross-examination and the
                                                                     under     N.J.R.E. 803(c)(27), and the same factors identified
  prior one, except for the fact that the witness would have a
                                                                     in Wright, and endorsed by D.G., are appropriate for guidance
  much harder time remembering what she said on the earlier
                                                                     in that context. See Roman, supra, 248 N.J.Super. at 152–53,
  occasion.
                                                                     590 A.2d 686; State v. R.M., 245 N.J.Super. 504, 516–18, 586
                                                                     A.2d 290 (App.Div.), certif. denied, 126 N.J. 338, 598 A.2d
Thus, as defendant himself recognizes, his accuser was
                                                                     895 (1991); State v. M.Z., 241 N.J.Super. 444, 450–52, 575
thoroughly cross-examined regarding her allegations against
                                                                     A.2d 82 (Law Div.1990). Specifically, these factors include
him, and further cross-examination specifically on her
                                                                     whether the statement was made spontaneously, whether the
consistent videotaped statement would not have brought forth
                                                                     account is repeated with consistency, the mental state of the
any additional information. Defendant exercised his right to
                                                                     declarant, the use of terminology unexpected of a child of
confront A.A. when she was cross-examined at length by his
                                                                     similar age, lack of a motive to fabricate, use of interrogation,
counsel. Accordingly, **1155 there was no Confrontation
Clause violation here.                                               and manipulation by adults.      D.G., supra, 157 N.J. at 125,
                                                                     723 A.2d 588 (citing      Wright, supra, 497 U.S. at 821–22,
                                                                     827, 110 S.Ct. at 3150, 3153, 111 L.Ed.2d at 656, 659–60); see
B. Admission of Videotape During Trial
                                                                     also Biunno, supra, comment to      N.J.R.E. 803(c)(27). The
   1. Trustworthiness                                                list is non-exhaustive, and courts are afforded considerable
 [9] Defendant argues that, even if the tender years exception       leeway in their evaluation of appropriate factors. Ibid.
is constitutional post-Crawford, the trial court nonetheless
erred in admitting the videotaped statement at trial. We             Here, the trial court reviewed the factors outlined above,
disagree.                                                            and the record supports its conclusion that A.A.'s videotaped
                                                                     interview was sufficiently reliable to be admissible
    N.J.R.E. 803(c)(27) provides that, as a prerequisite for         under    N.J.R.E. 803(c)(27). A.A.'s statements during the
admissibility, the court find a “probability that the statement is   interview were spontaneous in that she freely recounted
trustworthy,” based on “the time, content and circumstances          the events after only minimal open-ended questioning by
of the statement.” This requirement is separate from and
in addition to the parts of the Rule, discussed earlier, that        Collins. 9 Compare D.G., supra, 157 N.J. at 131, 723 A.2d
were designed to address confrontation concerns. We have             588 (rather than conducting neutral interview to provide child
held that in making the determination whether a statement            with fair opportunity to describe events, detective assumed
offered under the Rule is trustworthy, the trial court should        that child's earlier statement to family member *571 was
evaluate the “totality of the circumstances” surrounding the         accurate and persistently questioned child until she eventually
statement. State v. Roman, 248 N.J.Super. 144, 152, 590 A.2d         repeated **1156 it to her satisfaction). Additionally, Collins
686 (App.Div.1991).                                                  questioned A.A. without anyone else in the room, minimizing
                                                                     the possibility that A.A.'s answers were manipulated or
                                                                     coerced in any way.
[10]    In     State v. D.G., 157 N.J. 112, 125–26, 723 A.2d
588 (1999), the Court looked to        Idaho v. Wright, 497          Defendant contends, however, that A.A.'s allegations were
U.S. 805, 817, 110 S.Ct. 3139, 3147, 111 L.Ed.2d 638, 653            coerced by her mother, who repeatedly questioned her after
(1990), for an identification of appropriate factors bearing         finding her on defendant's lap. While the trial testimony
upon the trustworthiness of a hearsay statement by a child           revealed that R.T. broadly asked A.A. what she was doing
sexual abuse victim. However, in doing so, *570 Wright               in the corner of the classroom or why she was sitting on
was identifying factors that bore on whether such a statement        defendant's lap, there was no evidence that R.T. suggested
met the requirements of the Confrontation Clause as it               to A.A. that defendant sexually assaulted her. As the trial
was understood at that time. As discussed earlier, Crawford          court reasonably concluded: “A statement by a child's mother
has entirely changed the Confrontation Clause landscape,             that says, what happened in there or what was going on in
rendering “defunct” the reliability test set out in Wright.          the classroom is hardly the kind of prompting or suggestive
                                                                     questioning that I think militates against the credibility of the
  Sharp, supra, 292 Ill.Dec. 118, 825 N.E.2d at 713.
                                                                     statement.”
Nevertheless, the need for a trustworthiness analysis remains



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              16
  Case 1:20-cr-00143-TSE Document 329-2 Filed 05/06/21 Page 18 of 21 PageID# 5685
State v. Burr, 392 N.J.Super. 538 (2007)
921 A.2d 1135

Furthermore, the record contains no strong support regarding
                                                                  under     N.J.R.E. 803(c)(27). The court's findings in this
a motive to fabricate. No evidence was presented to suggest
                                                                  regard are supported by sufficient credible evidence in the
that A.A. or her family had any problems with defendant or
that falsely accusing him would benefit them in any way. In       record. See     State v. Johnson, 42 N.J. 146, 162, 199 A.2d
contrast, the evidence showed that they respected and trusted     809 (1964).
defendant and felt that he was a good teacher. Although A.A.'s
mother instructed her not to sit on anyone's lap and A.A. may
                                                                     2. Prejudice
have been sitting on defendant's lap when her mother walked
                                                                   [11] Defendant further argues that the videotape should
into the classroom, it is unlikely that an eight-year-old child
                                                                  have been excluded at trial under N.J.R.E. 403 based on the
would fabricate a detailed story of sexual abuse occurring
                                                                  prejudicial effect of cumulative, repetitious testimony. Again,
over an extended period of time simply to avoid her mother's
                                                                  we disagree.
disapproval.

                                                                  Relevant evidence may nonetheless be excluded by the trial
Turning to the remaining factors, A.A.'s mental state
                                                                  court if “its probative value is substantially outweighed by
throughout the interview appeared to be calm; her responses
                                                                  the risk of ... undue prejudice ... waste of time, or needless
to the questions show that she was engaging and did not
                                                                  presentation of cumulative **1157 evidence.” N.J.R.E. 403.
appear to be under stress. In addition, A.A. used terminology
                                                                  Our Supreme Court has noted that, when considering the
that would be expected of a young child, referring to her
                                                                  admissibility of repetitive corroborative statements under the
“butt” and her “private part” when asked by Collins to label
                                                                  tender years exception to the hearsay rule, the trial court
body parts on a diagram and in recounting the events. There
                                                                  “should be cognizant of its right under N.J.R.E. 403 to exclude
was no evidence of coaching by an adult, who would likely
                                                                  evidence, if it finds in its discretion, that the prejudicial value
use biologically accurate terms such as “vagina.”
                                                                  of that evidence substantially outweighs its probative value.”
 *572 Finally, A.A.'s story remained largely consistent from         D.G., supra, 157 N.J. at 128, 723 A.2d 588. The Court
her conversation with her mother, to her interview with
                                                                  repeated this caution in    State v. Smith, 158 N.J. 376, 730
Collins, to her trial testimony. As the trial court reasonably
                                                                  A.2d 311 (1999), when it stated that, “trial courts, in a proper
found:
                                                                  case, must serve as gatekeepers when repetitive corroborating
                                                                  hearsay evidence is proffered pursuant to        N.J.R.E. 803(c)
            [T]he fact of the matter is that based on             (27).”    Id. at 391, 730 A.2d 311.
            the testimony of Investigator Collins
            that I heard and based on the testimony                *573 Here, the interview had probative value, as it occurred
            that the child's mother provided here                 closer in time to the alleged sexual assault than the trial,
            the statement is largely consistent.                  and was conducted by an investigator who gave A.A. a
            There is very little variance, although               neutral opportunity to explain what happened outside of
            there's certainly some variance as to                 anyone else's presence. In addition, as the trial court noted,
            details, but it is not a situation in which           the tape was probative in showing that shortly after A.A.
            the child alleges that she was touched                disclosed the events, the family referred the matter to the
            on her breast on one occasion and on                  Prosecutor's Office, where A.A. made allegations that were
            her buttock on another or where [on]                  largely consistent with those made to her mother and those
            one occasion the defendant committed                  recounted at trial.
            an act of penetration and on another
            did not. There is a consistency to what               Moreover, the facts of Smith are very similar to those
            is provided here.                                     presented here. In Smith, an eight-year-old child was
                                                                  interviewed by a detective regarding an alleged sexual assault
                                                                  committed against her, and the interview was recorded on
Based on the foregoing, we conclude that the trial court did      video.      Id. at 378–79, 730 A.2d 311. The child testified at
not abuse its discretion in finding that A.A.'s videotaped        trial, before closed-circuit television, and provided testimony
interview was sufficiently trustworthy to be admitted at trial


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             17
  Case 1:20-cr-00143-TSE Document 329-2 Filed 05/06/21 Page 19 of 21 PageID# 5686
State v. Burr, 392 N.J.Super. 538 (2007)
921 A.2d 1135

                                                                   Our research has not revealed any cases dealing with the
that was duplicative of the videotaped interview.   Id. at
                                                                   precise issue of replaying a witness's videotaped pre-trial
379, 730 A.2d 311. Despite noting that a trial court may
                                                                   statement. However, there are some decisions on the related
exclude repetitive evidence offered under       N.J.R.E. 803(c)    issue of the replay of a witness's videotaped trial testimony.
(27) pursuant to N.J.R.E. 403, the Court found that the
                                                                   In          State v. Michaels, 264 N.J.Super. 579, 625 A.2d
videotaped statement was properly admitted at trial because it
was sufficiently reliable to satisfy the trustworthiness inquiry   489 (App.Div.1993), aff'd,        136 N.J. 299, 642 A.2d 1372
                                                                   (1994), a child sexual abuse case, the trial court granted the
required by     N.J.R.E. 803(c)(27).      Id. at 391, 730 A.2d
                                                                   jury's request for a video replay of the closed-circuit television
311.
                                                                   testimony of the children who alleged abuse.         Id. at
This case does not contain any unique facts to suggest             586, 625 A.2d 489. Although reversing on other issues, we
that admission of the videotaped interview was any more            chose to comment on the issue of video playbacks during
prejudicial to the defense than it was in Smith. As in Smith,      jury deliberations since there were no New Jersey cases on
the trial court properly considered the trustworthiness factors
                                                                   point.      Id. at 641, 625 A.2d 489. Citing several federal
set forth in Wright, supra, and found that the videotape was
                                                                   cases, we found that it is impermissible to allow the jury to
sufficiently reliable to be admitted under     N.J.R.E. 803(c)     view videotaped testimony in the jury room, but that replaying
(27); that finding was supported by credible evidence in the       videotaped testimony in its entirety at the jury's request in
record. Thus, the admission at trial of the videotape was not
                                                                   open court is subject to judicial discretion.         Id. at 643–
an abuse of discretion and does not constitute reversible error.
                                                                   44, 625 A.2d 489; see also      State v. *575 Muhammad,
See    Smith, supra, 158 N.J. at 389–91, 730 A.2d 311.
                                                                   359 N.J.Super. 361, 380, 820 A.2d 70 (App.Div.) (stating that
                                                                   video replays of testimony during deliberations in response
C. Admission of Videotape During Jury Deliberations                to jury request are commonplace), certif. denied, 178 N.J. 36,
 [12] During deliberations, the jury submitted a note              834 A.2d 408 (2003).
requesting the transcript of A.A.'s testimony, the transcript of
every *574 witness's testimony, and a second opportunity           In Michaels, we recognized that replaying video testimony
to view the videotape of Collins's interview with A.A.             provides certain advantages over reading back transcribed
The trial judge informed the jury that it could not receive        testimony, but nonetheless concluded that a trial court should
transcripts but could request a read-back of a particular          be afforded discretion in responding to a jury's request for a
witness's testimony; he also indicated that the court reporter     replay. Michaels, supra, 264 N.J.Super. at 644, 625 A.2d 489.
was already preparing A.A.'s in-court testimony for a read-        We explained:
back. Additionally, the judge granted the jury's request to
                                                                        It is clear that videotaped testimony provides more than
view A.A.'s videotaped interview again, and it was promptly
                                                                        conventional, transcribed testimony. The witness' actual
replayed in the courtroom. The jurors then returned to the jury
                                                                        image, available in a video replay, presents much more
room to resume deliberations. They were later brought back
                                                                        information than does a transcript reading. In essence, the
into the courtroom for a full read-back by the court reporter of
                                                                        witness is brought before the jury a second time, after
A.A.'s trial testimony. The only additional information sought
                                                                        completion of the defense case, to repeat exactly what
by the jury during deliberations was a read-back of portions of
                                                                        was testified to in the State's case. The witness's words
the testimony of the daycare facility owner **1158 and her
                                                                        and all of the animation, passion, or sympathy originally
daughter, D.M., concerning D.M. sitting on defendant's lap.
                                                                        conveyed are again presented to the jury. It is difficult
                                                                        to deny that there is an advantage that may be gained
On appeal, defendant argues that the trial court abused its
                                                                        in such circumstances. However, we cannot say that the
discretion in permitting a replay of the videotape during
                                                                        replay of child-testimonial videotapes is prejudicial per se
jury deliberations because showing the videotape a second
                                                                        or that because of the impact of the visual image, the trial
time was unduly prejudicial in emphasizing the complaining
                                                                        judge should be divested of discretion to accede to a jury's
witness's testimony.
                                                                        request for a replay. A court exercises wide discretion in
                                                                        granting or denying a jury's request to rehear testimony
                                                                        during deliberations.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             18
    Case 1:20-cr-00143-TSE Document 329-2 Filed 05/06/21 Page 20 of 21 PageID# 5687
State v. Burr, 392 N.J.Super. 538 (2007)
921 A.2d 1135

                                                                    prejudiced defendant. The jury heard A.A.'s allegations
    [Ibid.]
                                                                    repeated several times throughout the trial: A.A.'s mother
                                                                    testified as to the child's allegations, A.A. provided in-court
However, we cautioned against the “routine replaying” of
                                                                    testimony, and A.A.'s videotaped interview was played during
videotaped testimony and directed that the trial court should
                                                                    Collins's testimony. During deliberations, the jury again heard
first attempt to satisfy the jury's request for a video replay
                                                                    A.A.'s in-court testimony as read back by the court reporter,
by offering a reading of the written transcript. Ibid. The
                                                                    and again viewed the videotape. Notably, the video, which
trial judge should also inquire whether the jurors are seeking
                                                                    allowed the jury to view A.A.'s demeanor for a second time,
something from the video that they cannot get from an
                                                                    did not contain any cross-examination. Thus, the jury was
impartial read-back of the testimony.          Id. at 644–45, 625   able to review A.A.'s demeanor when asserting her allegations
A.2d 489. After taking these steps, if the trial court determines   but not when answering questions on cross-examination.
that the jury's request for a video replay is “reasonably           Given all of these circumstances, A.A.'s allegations against
necessary to its deliberations,” it should then exercise its        defendant were emphasized in a way that the case presented
discretion “to balance that need against any possible prejudice     by the defense was not.
in each particular case.”        Id. at 645, 625 A.2d 489.
                                                                    Given our caution in Michaels, supra, 264 N.J.Super. at 644–
 **1159 Here, the trial judge granted the jury's request to         45, 625 A.2d 489, the trial judge, at a minimum, should have
view the videotape without first offering an impartial reading      inquired into the jury's need for a video replay and balanced
of the transcribed interview. The judge did not inquire as          that need against any resulting prejudice. However, because
to what the jurors were seeking by viewing the tape again           of our reversal on other grounds, we need not decide if this
and did not balance the *576 jury's need against possible           error alone would require a new trial. On retrial, the issue
                                                                    may not arise again, but if it does, this opinion will hopefully
prejudice to defendant. 10 Without information as to the
                                                                    provide guidance.
trial court's reasoning in permitting the jury to view A.A.'s
videotaped interview a second time, it is difficult to assess
                                                                    Reversed and remanded for a new trial.
whether the trial court misapplied its discretion in allowing
the playback.
                                                                    All Citations
Our independent assessment of the circumstances here
suggests that allowing the video replay may have unduly             392 N.J.Super. 538, 921 A.2d 1135




                                                             Footnotes


1        All initials have been changed to protect the identity of the victims.
2        Although A.A.'s mother testified that B.A.'s piano lessons were usually with defendant's wife, while A.A.'s
         lessons were usually with defendant, both A.A. and defendant's wife confirmed that typically it was the wife
         who gave lessons to both A.A. and B.A.
3        R.T. had testified during pretrial proceedings that when she opened the door to the classroom, she saw A.A.
         and defendant sitting in the corner very close to one another, and she presumed that A.A. was sitting on
         defendant's lap. According to R.T., defendant and A.A. became startled when the door opened and jumped
         up. R.T. gave a similar statement to Investigator Collins at the Middlesex County Prosecutor's Office.
4        The American Psychiatric Association recognizes Asperger's Disorder as a distinct diagnosis. American
         Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 75–77 (4th ed. 1994) (DSM–
         IV). According to the DSM–IV, the “essential features” of the disorder are “severe and sustained impairment in
         social interaction ... and the development of restricted, repetitive patterns of behavior, interests, and activities.”
         Id. at 75. In order to constitute Asperger's Disorder, the “disturbance must cause clinically significant
         impairment in social, occupational, or other important areas of functioning.” Ibid.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             19
    Case 1:20-cr-00143-TSE Document 329-2 Filed 05/06/21 Page 21 of 21 PageID# 5688
State v. Burr, 392 N.J.Super. 538 (2007)
921 A.2d 1135

5      Defendant apparently appeared in court with a bag or large sign draped over his head. When the court
       questioned his dress and demeanor, defendant answered by quoting from the Book of Deuteronomy.
6
       In   State v. Watson, 261 N.J.Super. 169, 618 A.2d 367 (App.Div.1992), certif. denied, 133 N.J. 441, 627
       A.2d 1145 (1993), we made the seemingly broad statement that “no evidence of mental disease or by way
       of explanation of defendant's conduct is relevant (or even admissible) unless it bears on whether he had the
       requisite mental state to commit the [crime], i.e., whether he acted purposely or knowingly.”            Id. at 178–
       79, 618 A.2d 367 (citing State v. Pitts, 116 N.J. 580, 609, 562 A.2d 1320 (1989)). However, this statement
       was made in the context of evaluating whether evidence of defendant's mental condition was sufficient to
       justify a diminished capacity instruction. Ibid. Moreover, in support of the proposition, Watson cited to Pitts,
       supra, 116 N.J. 580, 562 A.2d 1320, where the Court asserted that “the only evidence of mental disease that
       should be admitted in respect of diminished capacity ‘is that relevant to the question of whether defendant had
       the requisite mental state to commit the crime.’ ”    Id. at 609, 562 A.2d 1320 (quoting     Breakiron, supra,
       108 N.J. at 618, 532 A.2d 199) (emphasis added). Thus, the statement made in Watson appears limited to
       situations in which a defendant offers evidence of a mental disease or defect for purposes of establishing
       diminished capacity; it does not address whether such evidence could ever be offered for another purpose.
7      One of the specific purposes for which evidence of a mental disease or defect may be admitted under the
       Missouri statute mirrors our diminished capacity statute: “to prove that the defendant did or did not have the
       state of mind which is an element of the offense.” Boyd, supra, 143 S.W.3d at 41.
8      Defendant also argues that the Asperger's evidence was relevant simply to explain his “odd appearance”
       to the jury. This argument is less persuasive. While there is some evidence in the record suggesting that
       defendant had an odd or unusual appearance, his appearance was not an issue raised during trial and there
       was no evidence, as defendant argues, that the jury convicted him merely because he “looked the part of [a]
       child molester.” Rather, the judge reminded the jury throughout its charge that the verdict must be based on
       the evidence presented at trial and that the verdict must be reached “without passion, prejudice or sympathy.”
9      Collins asked broad questions such as: “What is it that [defendant] did to you?” and “[W]hen would this
       happen?”; and “[W]hat happened next?” A.A. freely responded without further prompting.
10     Defense counsel objected to replaying the videotape without first informing the jury that they could request
       a read-back of specific testimony and then asking whether the jury still wanted the replay. However, the trial
       judge granted the jury's request for the replay without further inquiry.


End of Document                                          © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                     20
